                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


Cathy Cooper,

                               Plaintiff,
                                                                         Case No. 3:17-cv-374
v.                                                                     Judge Thomas M. Rose


Andrew Saul, Commissioner of Social Security,

                               Defendant.



       ENTRY AND ORDER OVERRULING OBJECTION TO REPORT AND
       RECOMMENDATIONS BY DEFENDANT COMMISSIONER OF SOCIAL
       SECURITY, (ECF 17), ADOPTING REPORT AND RECOMMENDATIONS,
       (ECF  15),   REMANDING       TO   THE   SOCIAL  SECURITY
       ADMINISTRATION FOR FURTHER CONSIDERATION CONSISTENT
       WITH THE REPORT AND RECOMMENDATIONS AND TERMINATING
       CASE.



       Plaintiff Cathy Cooper filed an action in this Court seeking judicial review of a prior

decision by the Commissioner of the Social Security Administration denying Plaintiff’s

application for Social Security benefits.   United States Magistrate Judge Sharon L. Ovington

filed a Report and Recommendations (ECF 15) recommending that the Commissioner=s decision

be vacated and remanded to the Social Security Administration under sentence four of 42 U.S.C.

§ 405(g) for further consideration. The Commissioner has filed an objection to the Report and

Recommendations. (ECF 17).

       As required by 28 U.S.C. ' 636(b) and Federal Rule of Civil Procedure 72(b), the Court


                                                 1
has made a de novo review of the record in this case. Upon said review, the Court finds that the

Report and Recommendation is correct. Wherefore, the Court ADOPTS Report and

Recommendations of United States Magistrate Judge Sharon L. Ovington, (ECF 15), DENIES

the Objection of the Commissioner, (ECF 17); REMANDS this case to the Social Security

Administration under sentence four of 42 U.S.C. § 405(g) for further consideration consistent

with this Report and Recommendations,1 and TERMINATES this case on the dockets of the

District Court of the United States for the Southern District of Ohio, Western Division at Dayton.

       DONE and ORDERED this Friday, November 15, 2019.


                                                                         s/Thomas M. Rose
                                                                ________________________________
                                                                         THOMAS M. ROSE
                                                                UNITED STATES DISTRICT JUDGE




      1 No finding is hereby made as to whether Plaintiff was under a “disability” within the
meaning of the Social Security Act.


                                                2
